DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined.

Specification
The disclosure is objected to because of the following informalities: 
Lines 12-13 on p. 6 and lines 3-5 and 26-27 on p. 7 of the originally filed specification include “Error! Reference source not found.” Lines 1-2 on p. 7 of the originally filed specification include “Error! Bookmark not defined.” Appropriate correction is required. Note that care should be taken to avoid the introduction of improper new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 is directed to “A system … performing operations comprising: providing input signals …; and receiving an output …” The preamble of the claim is directed to a “system” but the body of the claim is directed to the operations (providing input signals and receiving an output), i.e. a method. The claim does not strictly require any particular system elements in order to perform the operations. In contrast, a typical system claim would include system elements, or would present operations using language such as “the system configured with instructions to perform the operations comprising:...” While claim 11 includes recitations of various “circuitry,” these elements are not strictly claimed as being part of the “system” itself. That is, the circuitry is only used alongside the system, and is not an integral part of it. Therefore, the claim appears to be directed to a method. However, the preamble is specifically directed to a “system.” Therefore, it is not clear if the claim should be interpreted as a system, or a method. Further clarification is required. Claims 12-15 are dependent upon claim 11 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0017879 by Kataeva et al. (“Kataeva”).

In regard to claim 1, Kataeva discloses:
1. A system comprising: an integrated circuit comprising: See Kataeva, ¶ 0096, e.g. “the control system 600 is implemented as an integrated neuromorphic system where memristive devices form both the neuromorphic core (i.e., providing the analog weights 13 in the neural network 10) and the CPU core (i.e., providing digital memory). In this case, a separate CMOS memory such as SRAM or embedded flash is not required, and the control system 600 may be manufactured through fewer processes to save costs.” Also see ¶ 0099, e.g. “the various components of the neural network 10, including the input neurons 12, the output neurons 14, any crossbar nanowires, and the weights (memristive devices) 13, may be integrally formed in a single IC.” Also see bottom right column on p. 10, e.g. “wherein the input neuron, the output neuron, and the memristive device are integrally formed as a single integrated circuit.”
artificial neural network circuitry, and See Kataeva, Figs. 1 and 2 and ¶ 0030-0033, e.g. “FIG. 1 is a schematic view showing an artificial neural network 10. … the neural network 10 is physically implemented as a memristive neuromorphic circuit 100.”
training circuitry configured to train the artificial neural network. See Kataeva, ¶ 0064, e.g. “In order to train the memristive neuromorphic circuit 200, training circuitry (not illustrated) is also provided for applying training voltages directly across each memristor of the differential pairs 213.”

In regard to claim 2, Kataeva also discloses: 
2. The system of claim 1, 
wherein the artificial neural network circuitry employs a plurality of artificial neurons, wherein at least one artificial neuron of the plurality of artificial neurons adjusts an input signal using a weight; and See Kataeva, ¶ 0031, e.g. “The input neurons 12 are in turn connected to the output neurons 14 via weights 13”
wherein the training circuitry is configured to train the artificial neural network by adjusting the weight of the at least one artificial neuron. See Kataeva ¶ 0036, e.g. “The conductance G of the memristive device 113 acts as a weight wi in the neural network 10.” Also see ¶ 0064, e.g. “During training, a desired conductance change ΔG for a particular differential pair 213 is simply applied in opposite directions for the G+ and G- memristive devices.”

In regard to claim 11, Kataeva discloses: 
11. A system for using a trained artificial neural network, the system performing operations comprising: See Kataeva, Fig. 12, broadly depicting a system.
providing input signals to an integrated circuit comprising: See Kataeva, ¶ 0096, e.g. “the control system 600 is implemented as an integrated neuromorphic system where memristive devices form both the neuromorphic core (i.e., providing the analog weights 13 in the neural network 10) and the CPU core (i.e., providing digital memory). In this case, a separate CMOS memory such as SRAM or embedded flash is not required, 
trained artificial neural network circuitry, See Kataeva, Figs. 1 and 2 and ¶ 0030-0033, e.g. “FIG. 1 is a schematic view showing an artificial neural network 10. … the neural network 10 is physically implemented as a memristive neuromorphic circuit 100.” Also see Fig. 5, depicting a neuromorphic circuit. Also see Fig. 6, element 340, where upon application of a training voltage, the neural network will be trained.
training circuitry configured to train the artificial neural network, and See Kataeva, ¶ 0064, e.g. “In order to train the memristive neuromorphic circuit 200, training circuitry (not illustrated) is also provided for applying training voltages directly across each memristor of the differential pairs 213.”
output circuitry configured to provide an output from the artificial neural network circuitry, See Kataeva, Fig. 1, element 15 along with ¶ 0030, e.g. “outputs 15.” Also see Fig. 5, elements 214.
wherein the trained artificial neural network circuitry has been trained by the training circuitry; and See Kataeva, ¶ 0050, e.g. “The neural network 10 of the present embodiment is preferably trained by backpropagation training, 
receiving an output from the output circuitry. See Kataeva, Fig. 5, element 214, depicting an output. Also see ¶ 0030-0031, “Similarly, the output neurons 14 may be outputting the outputs 15 to be input to a subsequent layer of neurons (not illustrated). Accordingly, the terms "input" and "output" as used herein are relative terms, meaning the input neurons 12 may be a first layer or a hidden layer, and similarly the output neurons 14 may be a last layer or a hidden layer.”

In regard to claim 12, parent claim 11 is addressed above. All further limitations have been addressed in the above rejection of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 3-4, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva (as cited above) in view of U.S. Patent Application Publication 2018/0114572 by Gokmen et al. (“Gokmen”).

In regard to claim 3, Kataeva also discloses:
3. The system of claim 2, wherein each of the plurality of artificial neurons is configured to be trained … See Kataeva, ¶ 0036, e.g. “Similarly, if the neural network 10 is trained by, e.g., backpropagation, when an error is backpropagated through the neural network 10, an error signal from the output neuron 114 is linearly scaled by the conductance G of the memristive device 113 and sent to the input neuron 112.” Also see Kataeva, ¶ 0050, e.g. “The neural network 10 of the present embodiment is preferably trained by backpropagation training.”
Kataeva does not expressly disclose in parallel. However, this is taught by Gokmen. See Gokmen, ¶ 0031,  “Training the DNNs relies in general on the backpropagation algorithm that is intrinsically local and parallel.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kataeva’s backpropagation with Gokmen’s parallel training in order to accelerate training as suggested by Gokmen. 

In regard to claim 4, Kataeva also discloses:
4. The system of claim 2, wherein the training circuitry is configured to train each of the plurality of artificial neurons … See Kataeva, ¶ 0036, e.g. “Similarly, if the neural network 10 is trained by, e.g., backpropagation, when an error is backpropagated through the neural network 10, an error signal from the output neuron 114 is linearly scaled by the conductance G of the memristive device 113 and sent to the input neuron 112.” Also see Kataeva, ¶ 0050, e.g. “The neural network 10 of the present embodiment is preferably trained by backpropagation training.”
Kataeva does not expressly disclose in parallel. However, this is taught by Gokmen. See Gokmen, ¶ 0031,  “Training the DNNs relies in general on the backpropagation algorithm that is intrinsically local and parallel.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kataeva’s backpropagation with Gokmen’s parallel training in order to accelerate training as suggested by Gokmen. 

In regard to claim 7, Kataeva discloses:
7. A method for training an artificial neural network, the method comprising: See Kataeva, at least Fig. 6, broadly depicting a training method.
providing input signals and at least one output signal to an integrated circuit, wherein the integrated circuit comprises artificial neural network circuitry and training circuitry configured to train the artificial neural network; and See Kataeva, Fig. 1 and ¶ 
training the artificial neural network using the training circuitry, See Kataeva, ¶ 0064, e.g. “In order to train the memristive neuromorphic circuit 200, training circuitry (not illustrated) is also provided for applying training voltages directly across each memristor of the differential pairs 213.”
wherein the training comprises adjusting weights … based on the at least one output signal, See Kataeva ¶ 0036, e.g. “The conductance G of the memristive device 113 acts as a weight wi in the neural network 10. … Similarly, if the neural network 10 is trained by, e.g., backpropagation, when an error is backpropagated through the neural network 10, an error signal from the output neuron 114 is linearly scaled by the conductance G of the memristive device 113 and sent to the input neuron 112.” Also see ¶ 0064, e.g. “During training, a desired conductance change ΔG for a particular differential pair 213 is simply applied in opposite directions for the G+ and G- memristive devices.”
Kataeva does not expressly disclose in parallel. However, this is taught by Gokmen. See Gokmen, ¶ 0031,  “Training the DNNs relies in general on the backpropagation algorithm that is intrinsically local and parallel.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
wherein the weights are applied to the input signals by artificial neurons employed by the artificial neural network circuitry. See Kataeva, ¶ 0036, e.g. “Similarly, if the neural network 10 is trained by, e.g., backpropagation, when an error is backpropagated through the neural network 10, an error signal from the output neuron 114 is linearly scaled by the conductance G of the memristive device 113 and sent to the input neuron 112.”

In regard to claim 10, parent claim 7 is addressed above. All further limitations have been addressed in the above rejection of claim 3.

In regard to claim 15, parent claim 11 is addressed above. All further limitations have been addressed in the above rejection of claim 3.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva (as cited above) in view of U.S. Patent 5,130,572 to Stitt et al. (“Stitt”).

In regard to claim 5, Kataeva also discloses:
5. The system of claim 1, wherein the training circuitry includes a … circuit that provides a value based on a weight to the artificial neural network circuitry, wherein the weight is generated based on an output-layer of the artificial neural network circuitry. 
Kataeva does not expressly disclose track and hold. However, this is taught by Stitt. See Stitt, col. 1, lines 1333, e.g. “track-and-hold.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kataeva’s weight values with Stitt’s track and hold circuit in order to provide signal conditioning for improving the quality of a signal as suggested by Stitt. 

In regard to claim 6, Kataeva also discloses:
6. The system of claim 5, wherein the value is further based on a signal from a hidden layer of the artificial neural network. See Kataeva, ¶ 0030, e.g. “the input neurons 12 may be a first layer or a hidden layer, and similarly the output neurons 14 may be a last layer or a hidden layer.”

In regard to claims 13-14, parent claim 11 is addressed above. All further limitations have been addressed in the above rejections of claims 5-6, respectively.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva in view of Gokmen as cited above, and further in view of Stitt.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 20120011091 by Aparin et al. teaches the use of neural network training circuits embedded within synapses (see Fig. 2).
U.S. Patent Application Publication 2013/0311413 by Rose et al. teaches the use of training circuits embedded within neural circuitry (see Fig. 8 and ¶ 0040).
	U.S. Patent Application Publication 2017/0011290 by Taha et al. teaches on-chip training of a neuromorphic processor (see Abstract, Figs. 5 and 8A, and ¶ 0073).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121